DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 

Claim Status
	Claims 1-2, 8-10, 13-14, 16-17, 19, and 28-35 are examined in the following Office action. 
	Claims 20-27 are withdrawn from consideration as being drawn to a non-elected invention. 

Objections and Rejections that are Withdrawn
	The claim objection is withdrawn in light of Applicant’s amendment to the claims.  
	The indefiniteness rejections are withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 8697359).
The claims are drawn to a method for altering the plastid genome, the method comprising: 
introducing into an organelle a recombinant DNA construct comprising: 
a first polynucleotide encoding at guide RNA that directs a polynucleotide guided polypeptide to cleave at least one target sequence in the organelle; 
a second polynucleotide encoding a Cas9 protein, wherein the polynucleotide guided polypeptide cleaves at least one target sequence when associated with the guide RNA;
growing a cell comprising the recombinant DNA construct to express the first and second polynucleotides; and
selecting a cell having an organelle that comprises an altered genome, and wherein the first polynucleotide and the second polynucleotide construct are comprised in one recombinant construct. 
	The claims further require that the guide RNA is present on a polycistronic transcription unit, wherein the guide RNA is processed from a polycistronic transcription unit. The claims are drawn to the method further comprising introducing into the organelle a polynucleotide encoding at least one positive selection agent and a positive selectable marker. 
The claims are also drawn to the method, wherein the cell is grown in the absence of a positive selection agent, followed by growing the cell in the presence of a negative selection agent, and followed by selecting a cell that lacks a non-integrated recombinant DNA construct.
The claims require the method be a plant cell, and regenerating a plant from said plant cell comprising an altered organelle genome. The claims also require that the cell be a yeast or an algal cell. 
Zhang teaches their method of altering expression of at least one gene product in a eukaryotic cell comprising a single vector comprising a guide RNA and a Cas9 protein, where the guide RNA targets the target sequence and the Cas9 protein cleaves the DNA molecule, whereby expression of at least one gene product is altered. See claim 1. The single vector is thus a polycistronic vector. 
Zhang also teaches that the target sequence may be within an organelle of a eukaryotic cell such as the mitochondrion or chloroplast. See col. 6, first full paragraph. 
Zhang teaches the usage of a third polynucleotide comprising a sixth and seventh polynucleotide that correspond to two adjacent regions of homology in the organelle genome. Zhang states that an exogenous repair template can be introduced by homologous recombination. 
Zhang contemplates the usage of reporter genes as positive selection markers. See col. 23, first full paragraph. 

Response to Arguments
	Applicant argues that Zhang fails to provide any example of targeting a sequence in those organelles. See page 9 of the remarks.
	This argument is not found persuasive because the courts have held “reducing the invention to practice is not necessary in order for a prior art reference to anticipate” and “proof of efficacy is not required for a prior art reference to be enabling for the purposes of anticipation.” See MPEP 2152.02(b). See also Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1380-81, 67 USPQ2d 1664, 1670 (Fed. Cir. 2003). 

	Applicant argues that undue experimentation is required because Zhang states that they used nuclear localization sequences of sufficient strength to drive accumulation of said CRISPR complex in a detectable amount in the nucleus of a eukaryotic cell. See page 10 of the remarks. 
	This argument is not found persuasive because the mere fact that Zhang teaches one thing (i.e. nuclear expression of their construct) does not preclude other teachings to simultaneously exist (i.e. chloroplast and mitochondrion genome modification). Applicant’s citation certainly 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-10, 13-14, 16-17, 19, and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8697359) in view of Mogollon et al (PLoS One, 2016, 11(12): e0168362); Daniell (US 20130058969); and Chuah et al (Sci Rep., 2015, 5: 7751).
The claims are drawn to a method for altering the genome of the plastid and the mitochondrion, the method comprising: 
introducing into both organelles a recombinant DNA construct comprising: 
a first polynucleotide encoding at guide RNA that directs a polynucleotide guided polypeptide to cleave at least one target sequence in the organelle; 
a second polynucleotide encoding a Cas9 protein, wherein the polynucleotide guided polypeptide cleaves at least one target sequence when associated with the guide RNA;
growing a cell comprising the recombinant DNA construct to express the first and second polynucleotides; 
selecting a cell having the organelles with an altered genome; and 
	The claims further require that the guide RNA is present on a polycistronic transcription unit, wherein the guide RNA is processed from a polycistronic transcription unit. The claims are drawn to the method further comprising introducing into the organelle a polynucleotide encoding at least one positive selection agent and a positive selectable marker. 
The claims are also drawn to the method, wherein the cell is grown in the absence of a positive selection agent, followed by growing the cell in the absence of the positive selection agent. 
The claims require the method be a plant cell, and regenerating a plant from said plant cell comprising an altered organelle genome. 
The claims are drawn to the recombinant DNA construct comprising a donor DNA sequence flanked by homologous recombinantion arms, wherein the donor DNA is heterologous to the organelle DNA.  The claims are also drawn to 
Zhang teaches their method of altering expression of at least one gene product in a eukaryotic cell comprising a single vector comprising a guide RNA and a Cas9 protein, where the guide RNA targets the target sequence and the Cas9 protein cleaves the DNA molecule, 
Zhang also teaches that the target sequence may be within an organelle of a eukaryotic cell such as the mitochondrion or chloroplast. See col. 6, first full paragraph. 
Zhang teaches the usage of a third polynucleotide comprising a sixth and seventh polynucleotide that correspond to two adjacent regions of homology in the organelle genome. Zhang states that an exogenous repair template can be introduced by homologous recombination. See col. 7, first full paragraph. See also Figures 21 A-D for their showing of sixth and seventh polynucleotides flanking an exogenous repair template for the purposes of initiating homologous recombination. Figures 21 A-D also show that only the exogenous template is bound by flanking adjacent regions of homology. Neither the guide RNA nor Cas9 endonucleases comprise these regions of homology. 
Zhang teaches the usage of reporter genes as positive selection markers. See col. 23, first full paragraph. Zhang also teaches the selection of specific cells without a selection marker or a two step-process that may include a counter-selection system. See paragraph bridging cols. 8 and 9. The ordinary artisan would have understood that a counter-selection system is synonymous with a negative selection system. Zhang also teaches that a reporter gene may be fused to CRISPR enzyme. See col. 22, first full paragraph. Thus, Zhang teaches a selectable marker operably linked to a promoter. 
Zhang also teaches selecting hygromcyin resistant colonies comprising Cas9 in Chlamydomonas reinhardtii. See col. 62, first full paragraph. 

Zhang does not expressly teach altering both the mitochondrion and chloroplast at the same time. 	Mogollon teaches their method for rapidly generating transgenic organisms with modified genomes. See abstract. Mogollon teaches that applying positive selection followed by negative selection would improve the selection of transgenic organisms where the donor DNA had been integrated into the genome. Mogollon teaches that a target gene of interest flanked by homology regions are used to introduce donor DNA by homologous recombinantion. Positive selection is applied from day 1 resulting in organisms that contains both plasmids. After positive selection, cultures are maintained without drug and before negative selection is applied. Thus Mogollon teaches positive selection, no selection, and finally negative selection. See description of Figure 1. See also paragraph bridging pp. 3 and 4. 
Daniell teaches chloroplast transformation vectors designed to introduced a protein of interest. Daniell teaches promoters that are functional in the organelle (16S rRNA promoter) and the presence of a selectable marker. Daniell also teaches repeat regions for direct insertion of transgenics into the chloroplast genome by two homologous recombination events. See paragraph 0049. See also Figure 1. Daniell also teaches that their chloroplast transformation vector possess a chloroplast origin of replication, located within the trnI region. See paragraph 0128. 
Chuah teaches their method of mitochondria transformation using peptide-based carriers. See abstract. 

With respect to the transformation of both the chloroplast and mitochondria, the ordinary artisan would have recognized that simultaneously transformation is mere design choice, especially in view of the teachings of Zhang that plastids or mitochondria of eukaryotic organisms can be transformed with CRISPR/Cas9 to modify the organellar genome. It would 
With respect to the first polynucleotide located between the sixth and seventh polynucleotides, the Examiner contends that the inclusion of the selectable marker (i.e. the fourth polynucleotide) between these arms are homology would have been prima facie obvious in view of the disclosure of Daniell. 
Daniell also teaches that the protein of interest (i.e. first polynucleotide of the instant invention) is located outside of the region bounded by the homologous recombination region represented by the sixth and seventh polynucleotides. 

Response to Arguments: 
	Applicant argues that there is a level of uncertainty in the outcome of such experiments and that the ordinary artisan could not have predicted success. Applicant asserts that success in prokaryotic cells and eukaryotic cells are very different from that of mitochondria and chloroplasts. Applicant supports their argument by stating that eukaryotic cells have multiple copies of mitochondria and chloroplasts and each organelle has multiple genome copies. Applicant asserts that it would have been unpredictable from the single gene copy genomes of prokaryotes and eukaryotes that the CRISPR/Cas9 system would also be successful in mitochondria and chloroplasts. See page 11 of the remarks.
	This is not found persuasive because copy number is not a requirement of the instant claims. In fact, a single modified organelle is sufficient to anticipate or render obvious the instantly claimed invention. Thus, Applicant is arguing features that are not required by the claimed invention. Furthermore, homoplasmy has been successfully achieved in plastid 

	Applicant asserts that the large size of the Cas9 protein also creates uncertainty. Applicant argues it would be unpredictable to known if such a large protein would be correctly synthesized, properly folded, and stable in the environment of the mitochondrion or chloroplast. See page 11 of the remarks. 
	This argument is not found persuasive because Applicant merely asserts that these factors cause uncertainty. However, there is no evidence to support such claims. Attorney argument does not replace evidence where evidence is necessary. See MPEP 2145. Additionally, Daniell states that plastid expression is attractive means for achieving higher expression levels of foreign protein in plants. It is considered ideal because chloroplast transformation offers high-level transgene expression, proper folding of proteins, multigene engineering in a single transformation event, lack of gene silencing, and possesses the ability to accumulate foreign proteins in large amounts when it may be otherwise harmful if expressed in the cytoplasm. See paragraph 0207. 

	Applicant made no specific argument with respect to the remaining dependent claims. Thus, their rejection is maintained for the reasons set forth above. 

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8697359) in view of Mogollon et al (PLoS One, 2016, 11(12): e0168362); Daniell (US 20130058969); and Chuah et al (Sci Rep., 2015, 5: 7751) as applied to claims 1-2, 8-10, 13-14, 16-17, 19, and 28-35 above, and further in view of Xie et al (PNAS, 2015, 112(11): 3570-3575).
Claims 9 and 10 are drawn to the introduction of tRNA sequences between multiple guide RNAs in a polycistronic RNA. 
The teachings of Zhang, Mogollon, Daniell, and Chuah have been discussed above. 
Zhang in view of Mogollon, Daniell, and Chuah do not teach multiple guide RNAs in a polycistronic RNA separated by tRNA sequences. 
Xie teaches their system to produce numerous gRNAs from a single polycistronic gene using the tRNA-processing system which cleaves both ends of the tRNA precursor. The tandemly arrayed tRNA-gRNA architecture was efficiently processed into gRNAs with desired 5’ target sequences in vivo to edit multiple chromosomal fragment. Xie also teaches that this method can be broadly used because tRNA processing is virtually conserved across all living organisms. See abstract.
At the time the invention was effectively filed it would have been obvious and within the scope of one of ordinary skill in the art to modify the polycistronic construct taught by Zhang with the polycistronic construct taught by Xie. One of ordinary skill in the art would have been motivated to make such a modification because Xie teaches that their results “demonstrate that targeting one gene with two gRNAs using PTG will greatly increase the efficiency of complete gene knockout.” See page 3574, left column, first full paragraph. One of ordinary skill in the art would have had a reasonable expectation of success using standard molecular cloning methods taught by the combination of Zhang, Mogollon, Daniell, and Xie. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-8 and 11-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/417,499 in view of Zhang (US 8697359).
The claims are broadly drawn to a method for altering the genome of an organelle by introducing a polynucleotide encoding a guide RNA, a second polynucleotide encoding Cas9, and third polynucleotide encoding at least one homologous organelle DNA of sufficient size for homologous recombination wherein the third polynucleotide comprises flanking arms for homologous recombination, a fourth polynucleotide comprising a selectable marker, and a fifth comprising an origin of replication that is functional in the organelle, and growing a cell such that the first and second polynucleotides are expressed. The claims further require that the altered organelle genome is a plastid or mitochondrion and that the organelle genome is homoplasmic for the modification. The claims also require that the guide RNA is presented on a polycistronic transcription unit. 
The claims are also drawn to a negative selection agent and selecting a yeast or algal cell. 
Budin teaches their method for editing a genome of a mitochondria or chloroplast (see claim 1 and paragraph 0004). Budin teaches that their method allows for screening genetic changes in the organelle to achieve homoplasmic integration without the use of a selection marker (paragraph 0049; see also Figure 1). Budin teaches that mitochondria without a targeted 
Budin also teaches that their plasmids contain origin of replications that are functional in the organelle. See paragraph 0066. 
Budin also teaches positive selection agents. See claim 1. 
Budin does not teach a polycistronic construct or a third polynucleotide comprising arms for homologous recombination. 
Zhang teaches their method of altering expression of at least one gene product in a eukaryotic cell comprising a single vector comprising a guide RNA and a Cas9 protein, where the guide RNA targets the target sequence and the Cas9 protein cleaves the DNA molecule, whereby expression of at least one gene product is altered. See claim 1. The single vector is thus a polycistronic vector. 
The nucleus of Zhang is an organelle of a cell. The specification defines “genome” as encompassing nuclear DNA and methods and compositions of the disclosure can be used for editing of the nuclear genome, organellar genome, or both. Thus, the specification makes clear that the phrase genome should not be limited only to the organellar genome. 
Zhang also teaches that the target sequence may be within an organelle of a eukaryotic cell such as the mitochondrion or chloroplast. See col. 6, first full paragraph. 
Zhang teaches the usage of a third polynucleotide comprising a sixth and seventh polynucleotide that correspond to two adjacent regions of homology in the organelle genome. Zhang states that an exogenous repair template can be introduced by homologous recombination. See col. 7, first full paragraph. See also Figures 21 A-D for their showing of sixth and seventh polynucleotides flanking an exogenous repair template for the purposes of initiating homologous 
At the time the invention was effectively filed, it would have been obvious to combine the Budin and Zhang to generate plants, yeast, or algae comprising altered organelle genomes. One of ordinary skill in the art would have been motivated to make such a modification because Budin teaches that mitochondria and chloroplasts contain essential metabolic genes. One of ordinary skill in the art would have had a reasonable expectation of success given the knowledge afforded to the ordinary artisan regarding molecular cloning, especially in view of Budin and Zhang. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments: 
	Applicant requested that the obviousness double patenting rejection be held in abeyance until claims are in condition for allowance. Thus, the rejection is maintained for the reasons set forth above. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662